Van Brunt, J.
[After stating the facts as above.]—The question involved in this appeal is whether or not a permanent injury to limb constitutes £‘ sickness ” within the provision of article 16 of the constitution of the defendant, so as to entitle the party suffering such injury to participate in the benefits of the association. A very brief examination of the meaning of the words “ sick ” and “ sickness ” would seem to demonstrate that such an injury is not within the contemplation or scope of the article in question. “ Sick ” is defined to be: 1st. Affected with or attended by nausea, inclined, or inclining to vomit; as sick at the stomach, a sick headache ; 2d. Having a strong dislike, disgust with, of: as to be sick of flattery, to be sick of a country life. 3d. Affected with diseases of any kind; ill; indisposed; not in health.
“ Sickness ” is defined to be : 1st. The state of being sick or diseased: 2d. A disease or malady.
“ Ill ” is defined to be sick, indisposed, unwell, diseased, disordered.
It will be seen by these definitions that the words “ sickness ” *292and “ illness” apply solely to diseased condition of the organs of the human system. Ton would say that a man was sick of a fever, hut you would never say that he was sick of a broken leg. Although a party' may have lost some limb, yet he may be in perfect health, and although he may be disabled from manual labor in consequence of such loss it cannot be said that he is either “ ill ” or “ sick.” It would therefore seem to be reasonable to conclude that under the term “ sickness,” no bodily injury would be included unless the general health was impaired.
It is true that article 9 of the by-laws says when any member of this order becomes sick, and he is so sick that he is not able to attend to his daily labor, he is entitled to the benefits ; but the reason for his not being able to attend to his daily labor must be that he is “ sick,” and if he is unable to attend to his daily labor for any reason which is not the result of sickness, he does not come within the provisions above named.
Our attention has- been called by the counsel for, the appellant to the case of Burton v. Eyden (8 Q. B. 295), where the court held insanity to be within the rules of a benefit society. Jt is sufficient to say that insanity has always been considered a disease, and comes strictly within the meaning of the term l“ sickness.”
I am unable to see how the term “ sickness ” can be extended to a case of permanent bodily injury, which does not Affect the general health of the party injured.,
Mhe judgment must be affirmed.
Larremore, J., concurred.
Judgement affirmed, with costs.